Name: Commission Regulation (EEC) No 3676/90 of 18 December 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 90 Official Journal of the European Communities No L 356/37 COMMISSION REGULATION (EEC) No 3676/90 of 18 December 1990 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3272/90 (4), as last amended by Regulation (EEC) No 3467/90 0 ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3272/90 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided in article 2 for in Regula ­ tion (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 151 , 10 . 6. 1985, p. 15. 0 OJ No L 197, 26 . 7. 1988, p. 11 . (3) OJ No L 201 , 27 . 7. 1988, p. 2. (4) OJ No L 314, 14 . 11 . 1990, p. 10. (*) OJ No L 336, 1 . 12. 1990, p. 39 . No L 356/38 Official Journal of the European Communities 19 . 12. 90 ANNEX to the Commission Regulation of 18 December 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period I  Spain 0,000 23,858 23,858  Portugal 18,314 23,858 0 23,858  another Member State 18,314 23,858 23,858 Seed processed in first period I  Spain 18,314 23,858 23,858  Portugal 18,314 23,858 23,858  another Member State 18,314 23,858 23,858 Seed processed in second period I  Spain 18,085 23,629 23,629  Portugal 18,085 23,629 23,629  another Member State 18,085 23,629 23,629 Seed processed in 1 third period I  Spain 18,006 23,550 23,550  Portugal 18,006 23,550 23,550  another Member State 18,006 23,550 23,550 Seed processed in fourth period I  Spain 18,185 23,729 23,729  Portugal 18,185 23,729 23,729  another Member State 18,185 23,729 23,729 Seed processed in fifth period I  Spain 18,232 23,776 23,776  Portugal 18,232 23,776 23,776  another Member State 18,232 23,776 23,776 (*) Special aid.